     Case: 1:21-cv-02238 Document #: 12 Filed: 05/24/21 Page 1 of 1 PageID #:66

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Shenzhen Haohuasuan Technology Co. Ltd.
                                                 Plaintiff,
v.                                                             Case No.: 1:21−cv−02238
                                                               Honorable Gary Feinerman
legiral.com
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 24, 2021:


        MINUTE entry before the Honorable Gary Feinerman:Motion for service by
publication [10] is granted in part and entered and continued in part. Plaintiff may
effectuate service by publication. A Rule 55(a) default is entered. The Rule 55(b) portion
of the motion is entered and continued to 6/21/2021 at 9:15 a.m. Any person or entity that
would like to oppose the Rule 55(b) judgment must file an opposition by 6/16/2021 or
appear at the 6/21/2021 motion hearing. Plaintiff shall serve this order on the
real−party−in−interest by publication and also through Godaddy, Inc. Motion hearing set
for 5/26/2021 [11] is stricken. The status hearing set for 7/7/2021 [8] is stricken.
Attorneys/Parties should appear for the 6/21/2021 hearing by calling the Toll−Free
Number: (877) 336−1828, Access Code: 4082461. Members of the public and media will
be able to call in to listen to this hearing (use toll free number). Please, please be sure to
keep your phone on mute when you are not speaking. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
